             Case 1:19-cv-09325 Document 1 Filed 10/08/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANTHONY CAUSI,

                               Plaintiff,                     Docket No. 1:19-cv-9325

        - against -                                           JURY TRIAL DEMANDED


 FANSIDED INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Anthony Causi (“Causi” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Fansided Inc. (“Fansided” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Quai Jefferson and his mother, owned and registered by Causi, a New

York based professional photographer. Accordingly, Causi seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:19-cv-09325 Document 1 Filed 10/08/19 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Causi is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 1 Short Drive, Oyster Bay,

New York 11771.

       6.      Upon information and belief, Fansided is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 225

Liberty Street, New York, New York 10281. Upon information and belief, Fansided is registered

with the New York State Department of Corporations to do business in New York. At all times

material hereto, Fansided has owned and operated a website at the URL:

www.Purpose2Play.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Causi photographed Quai Jefferson and his mother (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Causi is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-104-998.

       B.      Defendant’s Infringing Activities
             Case 1:19-cv-09325 Document 1 Filed 10/08/19 Page 3 of 4




       10.     Fansided ran an article on the Website entitled New York Yankees Give Surprise

of Lifetime During HOPE Week. See: https://purpose2play.com/2014/06/28/new-york-yankees/.

The article featured the Photograph. A true and correct copy of the article and a screenshot of the

Photograph on the Website are attached hereto as Exhibit B.

       11.     Fansided did not license the Photograph from Plaintiff for its article, nor did

Fansided have Plaintiff’s permission or consent to publish the Photograph on its Website.

       12.     Causi first discovered the use of the Photograph on the Website in August 2018.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Fansided infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Fansided is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by Fansided have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF
             Case 1:19-cv-09325 Document 1 Filed 10/08/19 Page 4 of 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Fansided be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 8, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Anthony Causi
